Per curiam.
In this reciprocal discipline case the Review Panel issued its Report and Recommendation recommending that Creighton W. Sossomon (State Bar No. 667300), who has been a member of the State Bar of Georgia since 1970, be suspended from the practice of law in Georgia for one year with conditions on his reinstatement. The recommendation was based on the fact that identical discipline was imposed in North Carolina due to Sossomon’s representation of clients with adverse interests. See N.C. State Bar v. Sossomon, 699 SE2d 141 (N.C. App. 2010).
On August 30, 2011 the State Bar served Sossomon with a Notice of Reciprocal Discipline pursuant to Rule 9.4 (b) (1), as amended, of the Georgia Rules of Professional Conduct. Sossomon acknowledged service of the notice and filed a response stating that he had no objection to the imposition of reciprocal discipline. He requested that his suspension in Georgia run concurrently with his suspension in North Carolina, noting that he voluntarily ceased practicing law in Georgia after the suspension in North Carolina took effect.
The Review Panel issued its Report and Recommendation correctly noting that it was required to recommend substantially similar discipline as imposed in North Carolina unless it clearly appeared from the face of the record on which the foreign discipline was predicated that certain elements existed that would give the Review Panel discretion to make another recommendation. See Rule 9.4 (b) (3). The Review Panel found none of these elements were present in this case and therefore recommended the identical discipline of suspension. It rejected Sossomon’s request that the suspension begin at the same time as the North Carolina suspension, noting that such an order would allow Sossomon to serve a very brief suspension in Georgia. In addition, it found Sossomon’s decision to voluntarily cease practicing law in Georgia had not been documented and does not automatically support a shorter suspension in Georgia. *678The Review Panel recommended that Sossomon’s reinstatement be conditioned on proof that he was reinstated in North Carolina and that he has met all the conditions for reinstatement imposed in that state. Neither party has filed exceptions to the Review Panel’s report.
Decided March 5, 2012.
Paula J. Frederick, General Counsel State Bar, Carmen R. Rafter, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree that the discipline recommended by the Review Panel is substantially similar to the discipline imposed in North Carolina and is the appropriate punishment in this case. Accordingly, Creighton W Sossomon is suspended from the practice of law in the State of Georgia for a period of one year from the date of this opinion, and his reinstatement to the practice of law in Georgia is conditioned on proof that he has been reinstated to practice law in North Carolina and has fully complied with all of the conditions for reinstatement set forth in the order of the North Carolina Disciplinary Hearing Commission dated June 30, 2009. He is reminded of his duties under Bar Rule 4-219 (c).

One-year suspension.


All the Justices concur.